 1
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10                               EASTERN DIVISION
11   JAMES PLAS SAMS,          )              No. 5:19-cv-01538-ODW (JDE)
                               )
12               Plaintiff,    )
                               )              ORDER ACCEPTING REPORT
13            v.               )
                               )              AND RECOMMENDATION OF
14   CALIFORNIA DEPARTMENT OF ))              UNITED STATES MAGISTRATE
     CORRECTIONS AND           )
                                              JUDGE
15                             )
     REHABILITATION, et al.,
                               )
16                             )
                 Defendants.   )
17
18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the records on file,
19   including Plaintiff’s Complaint and Supplemental Exhibits in Support of the
20   Complaint (Dkt. 1, 7), the Order and Superseding Order re Complaint (Dkt. 6,
21   11), Plaintiff’s Objection, Motion for Reconsideration, and Notice of Election
22   to Stand on the Complaint (Dkt. 9, 10, 12), the Report and Recommendation
23   of the assigned United States Magistrate Judge (Dkt. 14), and Plaintiff’s
24   Objection to the Report and Recommendation (Dkt. 15).
25         The Court has engaged in a de novo review of those portions of the R&R
26   to which objections have been made. The Court accepts the findings and
27   recommendation of the magistrate judge.
28
 1         IT IS HEREBY ORDERED that Judgment shall be entered dismissing
 2   this case with prejudice.
 3
 4   Dated: January 31, 2020
 5                                         ______________________________
                                           OTIS D. WRIGHT, II
 6
                                           United States District Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                       2
